--------------------------------------------------------------------------------

EXHIBIT 10.20

--------------------------------------------------------------------------------

 
 
The York Water Company
 
 
 
Amended and Restated
 
 
 
“Supplemental Retirement Plan”
 
 
 
(Effective January 1, 2009)
 
 
 

--------------------------------------------------------------------------------


AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN
 
 
 
THIS SUPPLEMENTAL RETIREMENT PLAN is an agreement (the “ Agreement ”) made as of
this _______ day of _______________, 20___, by and between THE YORK WATER
COMPANY, a Pennsylvania corporation with its principal business office located
at 130 East Market Street, York, Pennsylvania (hereinafter called “ Employer ”)
and ___________________ (hereinafter called “ Employee ”):
 
WITNESSETH:
 
WHEREAS, Employer wishes to encourage Employee's continued employment, and
Employee is willing to undertake such employment, subject to receipt of deferred
compensation upon the terms hereinafter set forth.
 
WHEREAS, Employer desires to amend and restate the Supplemental Retirement Plan
to comply with the requirements of Section 409A of the Code (as defined below). 
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, do
hereby mutually agree as follows:
 
1.            Employment .  Employer hereby engages Employee upon the terms and
conditions as hereinafter provided.
 
2.                  Term .  This Agreement shall continue in full force and
effect until the earlier of (i) Employee's Separation from Service (as defined
below) prior to attaining age 55, or (ii) payment to Employee or Beneficiary, as
applicable, of all benefits to which Employee shall become entitled hereunder.
 
3.                  Duties .  From and after the date hereof, Employee shall
serve Employer in Employer's business in such capacity or capacities as may from
time to time be determined by the President or Board of Directors of Employer
(the “ Board ”).  During the period of active, full-time employment hereunder,
Employee shall:
 
(a)                devote his full time and best efforts to the business and
affairs of Employer (allowing a reasonable time for vacation);
 
(b)               perform such services, not unreasonable or inconsistent with
Employee's position, education, training or background, as may be designated by
the President or Board at any time and from time to time;
 
(c)                use his best efforts to promote the business of Employer; and
 
(d)               hold such office or directorship in Employer, to which
Employee may from time to time be elected or appointed, without further
compensation other than that for which provision is made in this Agreement.
 
4.                  Compensation .  During the period of Employee's employment
hereunder, Employer agrees to pay Employee for his services such a salary as may
from time to time be mutually agreed between Employer and Employee.
 
5.                  Definitions .  The following definitions are applicable to
the benefits payable hereunder:
 
(a)        Beneficiary shall mean one or more persons, trusts, estates or other
entities that are entitled to receive benefits under this Agreement upon the
death of Employee as may have theretofore been designated in writing by Employee
on forms provided by Employer and containing Employer's acknowledgment or
acceptance thereof.
 
(b)       Code shall mean the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
 
(c)        Disability Retirement shall mean a condition of Employee whereby he
or she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of
Employer.  Items (i) and (ii) in this Section 5(c) are permitted provided they
are in compliance with the requirements of Treasury Regulations Section
1.409A-3(g)(4).   An Employee will also be deemed disabled if determined to be
totally disabled by the Social Security Administration or in accordance with a
disability insurance program, provided that the definition of Disability applied
under such disability insurance program complies with the requirements of
Treasury Regulations Section 1.409A-3(g)(4).
 
(d)       Disability Retirement Benefit shall mean the benefit payable under
this Agreement upon a Disability Retirement.  The Disability Retirement Benefit
shall be the Monthly Retirement Benefit Unit multiplied by each calendar year of
full-time, active service with Employer completed subsequent to the ________ and
as of the December 31 immediately prior to Employee’s Disability Retirement. 
 
(e)        Early Retirement Age shall mean any age from and including age
fifty-five (55) to and including age sixty-four (64). 
 
(f)        Early Retirement Benefit shall mean the Monthly Retirement Benefit
Unit multiplied by each calendar year of full-time, active service with Employer
completed subsequent to _________ and as of the December 31st immediately prior
to attainment of Early Retirement Age.
 
(g)       ERISA shall mean the Employee Retirement Income Act of 1974, as
amended, and the regulations issued thereunder.
 
(h)       Late Retirement Age shall mean any age from and including age
sixty-six (66).
 
(i)         Late Retirement Benefit shall mean the Monthly Retirement Benefit
Unit multiplied by each calendar year of full-time, active service with Employer
completed subsequent to _________ and as of the December 31st immediately prior
to attainment of Late Retirement Age.
 
(j)         Monthly Retirement Benefit Unit shall mean, for purposes of the
applicable Supplemental Retirement Benefit determination hereunder, $_______,
the monthly benefit unit commencing at Early Retirement Age, Normal Retirement
Age, Late Retirement Age, Disability Retirement or Pre-Retirement Death, as
applicable. 
 
(k)       Normal Retirement Age shall mean age sixty-five (65).
 
(l)         Normal Retirement Benefit shall mean the Monthly Retirement Benefit
Unit multiplied by each calendar year of full-time, active service with Employer
completed subsequent to _________ and as of the December 31st immediately prior
to attainment of Normal Retirement Age.
 
(m)     Payment Delay for Specified Employees shall mean the six (6) month
payment delay of the Normal Retirement Benefit that is payable to a “key
employee” (as defined by Section 416(i) of the Code without regard to paragraph
(5) thereof, and as further defined in Treasury Regulations Section
1.409A-(1)(i)) on account of the key employee’s Separation from Service.
 
(n)       Plan Administrator shall mean the Board or its designee.
 
(o)       Pre-Retirement Death Benefit shall mean the lesser of (x) the product
of (i) $_________ per month indexed at four percent (4%) per annum, multiplied
by (ii) the number of completed calendar years subsequent to ______________, or
(y) the sum of (i) the product of (A) twelve (12) multiplied by (B) one hundred
percent (100%) of monthly salary for the month in which death occurs and (2) the
product of (A) one hundred sixty-eight (168) multiplied by (B) sixty percent
(60%) of the monthly salary for the month in which death occurs.
 
(p)       Separation from Service shall mean “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code.
 
(q)       Supplemental Retirement Benefits shall mean Early Retirement Benefit,
Normal Retirement Benefit, Late Retirement Benefit, Disability Retirement
Benefit and the Pre-Retirement Death Benefit.
 
(r)         Unforeseeable Emergency shall mean severe financial hardship of
Employee or Beneficiary resulting from an illness or accident of Employee or
Beneficiary, Employee or Beneficiary’s spouse, or Employee or Beneficiary’s
dependent(s) (as defined in Section 152(a) of the Code) or loss of Employee or
Beneficiary’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
Employee or Beneficiary within the meaning of Section 409A of the Code.
 
6.                  Supplemental Retirement Benefits
 
(a)  Retirement Benefits .  Subject to all of the terms and conditions hereof,
Employer agrees to pay to Employee, and Employee shall be entitled to receive
from Employer, his or her Early Retirement Benefit, Normal Retirement Benefit or
Late Retirement Benefit, as applicable, upon the later of Employee’s (i)
Separation from Service, provided Employee is at least age 55 at the time of
such Separation from Service, or (ii) attainment of age sixty (60).  Employee’s
Early Retirement Benefit, Normal Retirement Benefit or Late Retirement Benefit,
as applicable, shall commence payment within sixty (60) days of Employee’s
Separation from Service or Employee’s 60th birthday, as applicable, and be paid
monthly for one hundred eighty (180) consecutive months thereafter .
 Notwithstanding anything to the contrary in this Section 6(a), if Employee’s
Early Retirement Benefit, Normal Retirement Benefit or Late Retirement Benefit,
as applicable, is payable upon Employee’s Separation from Service and Employee
is a key employee, the applicable retirement benefit is subject to the Payment
Delay for Specified Employees. 
 
(b)       Disability Retirement Benefits .  If while actively employed on a
full-time basis with Employer, Employee incurs a Disability Retirement, Employee
is entitled to a Disability Retirement Benefit which shall commence payment
within sixty (60) days following the Disability Retirement and be paid monthly
until the December 31st immediately following Employee’s eightieth (80th)
birthday.
 
(c)       Pre-Retirement Death Benefits .  If Employee dies (i) while actively
employed by Employer on a full-time basis and prior to the commencement of
Normal Retirement Benefits or (ii) after satisfying the requirements of a
Disability Retirement but prior to the commencement of Disability Retirement
Benefits, the Pre-Retirement Death Benefit will be paid in a single lump sum
within sixty (60) days following Employee’s death.
 
(d)       Termination of Employment by Employee Prior to Age 55 .  If Employee
terminates employment by Employer prior to age fifty-five (55), other than as a
result of death or Disability Retirement as provided for hereunder, Employee
will no longer be entitled to receive benefits under this Agreement.
 
7.            Eligibility in Other Employer Plans .  Nothing contained in this
Agreement shall affect the right of Employee to participate or to continue to
participate in any pension plan or in any other supplemental compensation
arrangement sponsored by Employer which may constitute a part of Employer's
regular compensation structure or in any discretionary bonus which Employer may
pay to its employees; and Employee may receive the benefits under the provisions
of any such pension plan or other arrangements in accordance with the terms
thereof.  Any benefits paid to Employee pursuant to this Agreement shall not be
deemed salary or other eligible compensation for the purpose of computing fringe
benefits or benefits to which Employee may be entitled under any pension plan or
other arrangement sponsored by Employer for the compensation of its employees.
 
8.                  Employee Revocable Designation .  In the event of death of
Employee prior to the payment in full of the applicable benefits hereunder,
Employee's remaining monthly payments shall be paid to Beneficiary at the same
time and in the same form as if it were paid to Employee had Employee survived. 
Employee shall have the right at any time and from time to time to change
Beneficiary regardless of whether distribution of the benefits may have
commenced.  In the event of Employee's failure to make such designation, or if
no designee shall survive Employee, the remaining monthly payments shall be paid
to Employee's spouse; provided that if Employee's spouse shall become entitled
to payment hereunder, but shall die before payment in full of the applicable
benefits, any remainder thereof shall be paid in monthly installments either to
the issue of Employee, per stirpes, and if none, then to Employee's estate.
 
9.                  Unforeseeable Emergency .  Notwithstanding that an effective
designation of a Beneficiary entitled to receive payment of benefits or
remainder thereof may then be in force, the Board may, at its option, at any
time or from time to time in its absolute and sole discretion, as permitted
within the meaning of Section 409A of the Code and Treasury Regulations Section
1.409A-3(g)(3), accelerate the time and form of payment of any one or more
payments hereunder in event of any Unforeseeable Emergency; provided that
Employee is at least age 55 upon the occurrence of the Unforeseeable Emergency.
 
10.            Minority or Disability .  If Employer in its sole discretion
shall deem any person entitled to receive any payments under this Agreement to
be unable to care for his or her affairs because of illness or accident, or is a
minor, any such payments (unless a prior claim therefore shall have been made by
a duly appointed guardian, committee or other legal representative) may be made
to the spouse, child or children, parent, brother or sister of such person, or
to any third person or entity deemed by Employer to have incurred expense for
such person, in the manner and amount that such payments would have been
distributed to such person.  Any such payment shall be a complete discharge to
the extent thereof of the obligations of Employer under this Agreement.
 
11.            Non-Alienation of Benefits .  None of the rights, interest or
benefits contemplated under this Agreement may be sold, given away, assigned,
transferred, pledged, mortgaged, alienated, hypothecated or in any way
encumbered or disposed of by Employee, or any executor, administrator, heir,
legatee, distributee, relative or any other person or entity, whether or not in
being, claiming under Employee by virtue of this Agreement, and none of the
rights, interest or benefits contemplated by this Agreement shall be subject to
execution, attachment or similar process.  Any (or attempted) sale, gift,
assignment, transfer, pledge, mortgage, alienation, hypothecation or
encumbrance, or other disposition of this Agreement or of such rights, interest
or benefits contrary to the foregoing provisions, or the levy or any attachment
or similar process thereon, shall be null and void and without effect.
 
12.        Discharge Provisions
 
(a)     Notwithstanding anything which might be herein contained to the
contrary, it being clearly understood and agreed upon by the parties hereto the
EMPLOYMENT OF EMPLOYEE IS AND SHALL REMAIN EMPLOYMENT SOLELY AT-WILL , Employer
may at any time discharge Employee, whether or not for cause, in which event or
in the event Employee sues or in any manner contests such “at-will” employment
or Employer's right to discharge Employee, then upon written notice to Employee
and effective immediately upon the mailing thereof in the manner set forth in
Section 19 hereof, Employee's right to receive benefits hereunder shall be fixed
and determined as of such date; provided that nothing herein shall affect
Employee's right to receive payment of such benefits in the manner and at the
time herein provided, except as otherwise provided in Section 12(b) hereof.
 
(b)     If Employee incurs a Separation from Service on account of termination
of employment by Employer without cause and Employee is at least age 55, a
monthly benefit paid for one hundred eighty (180) consecutive months will be
paid commencing within sixty (60) days following the date of the discharged
Employee's attainment of Normal Retirement Age, or if sooner, within sixty (60)
days following the Employee’s death.  Notwithstanding the foregoing in this
Section 12(b), if the benefit payable under this Section 12(b) is paid upon
Employee’s Separation from Service and Employee is a key employee, then such
payment is subject to the Payment Delay for Specified Employees.  The benefit
paid under this Section 12(b) will be calculated using the then discounted 
present value of the discharged Employee's Monthly Retirement Benefit Units
accrued on Employer's books as of the December 31st immediately prior to the
date when Employee's rights to receive a benefit is fixed under Section 12(a)
hereof.  The monthly benefit will be determined assuming that the discounted
present value is paid for one hundred eighty (180) consecutive equal monthly
installments assuming interest at the same rate as used in determining the
present value.  No Disability Retirement Benefits will be paid under this
provision.
 
(c)     In the event that Employee shall be convicted of a crime involving
Employee's business affairs or in the event that Employer shall have reasonable
cause to believe Employee to be guilty of any such crime, all rights of Employee
under this Agreement shall terminate immediately, and Employer shall have the
right to terminate and make no payments whatsoever of Supplemental Benefits
hereunder, notwithstanding that such amounts would constitute all or a portion
of the benefits otherwise payable hereunder.  Such right of Employer shall be in
addition to, and not in lieu of, any and all other rights which Employer may
have in such event.  The provisions hereof shall be applicable notwithstanding
that payment of such Normal Retirement Benefit or Disability Retirement Benefits
may have theretofore commenced under any provision of this Agreement.
 
13.            Non-Competition Provision .  Notwithstanding anything herein
contained to the contrary, no payment of any then unpaid installments of
benefits under this Agreement shall be made and all rights under this Agreement
of Employee, his spouse, executors or administrators, or other persons claiming
through or on behalf of Employee to receive payments thereof, shall be
forfeited, unless such forfeiture is waived by the Board, if Employee engages in
or takes part in any business enterprise of any kind during employment by
Employer or within a period of three (3) years after termination of such
employment or at any time while Employee is receiving benefits hereunder for any
reason whatsoever, within a sixty (60) mile radius of York, Pennsylvania,
whether as an Employee or as an owner directly or indirectly, which manufacture,
produces or sells any article then manufactured, produced or sold by Employer or
by a present or future holding company of Employer or subsidiary of Employer or
of such holding company, or which may be in any other way directly or indirectly
competitive with the business of Employer or such holding company or subsidiary
of Employer.
 
14.            No Trust Relationship .  Nothing contained in this Agreement and
no action taken pursuant to the provisions of this Agreement shall create or be
construed to create a trust or security relationship of any kind, nor a
fiduciary relationship between Employer and Employee, or any Beneficiary of the
latter or other person presently or prospectively entitled to the receipt of
payments hereunder.  To the extent that any person becomes entitled, presently
or prospectively, to receive payments from Employer under this Agreement, such
right shall be no greater than the right shall be no greater than the right of
any unsecured general creditor of Employer.
 
15.            Power and Authority .  Plan Administrator shall have full power
and authority to interpret, construe and administer this Agreement, and any such
interpretation or construction hereof by Plan Administrator, or other action
hereunder, including the amount or recipient of any one or more payments of the
benefits payable  hereunder, shall be binding and conclusive on all persons,
whether in being or not.  Neither Employer nor Plan Administrator shall not be
liable to any person, whether in being or not, for any action taken or omitted
in connection with the interpretation and administration of this Agreement,
unless attributable to the willful misconduct or bad faith of Employer or Plan
Administrator, it being understood and agreed, however, that the employment of
Employee is and shall continue to be solely at-will.
 
16.            Waiver of Breach .  Failure to insist upon strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
right of power hereunder at any one time or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.
 
17.            Modification .  This Agreement shall not be modified or amended
except by written Agreement duly executed by Employee and Employer.
 
18.            Severability .  If any clause, sentence, paragraph, section or
part of this Agreement shall be held by any court of competent jurisdiction to
be invalid, such judgment shall not affect, impair or invalidate any of the
other parts hereof. 
 
19.            Notices .  Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and sent by registered or
certified mail, if to Employee, to his address as shown on the books of
Employer, and if to Employer, to the address shown above, or such other address
as Employer may have designated in writing, or if such written notice is
actually received by the person to whom sent.
 
20.            Claims Procedure . 
 
(a)            Claim . Employee or Beneficiary (hereinafter referred to as a “
Claimant ”) who believes he or she is entitled to any Supplemental Retirement
Benefit under this Agreement may file a claim with Plan Administrator. Plan
Administrator shall review the claim itself or appoint an individual or entity
to review the claim.
 
(b)           Claim Decision . The Claimant shall be notified within ninety (90)
days after the claim is filed whether the claim is allowed or denied (forty-five
(45) days in the case of a claim involving Disability Retirement Benefits),
unless, for claims not involving Disability Retirement Benefits, the claimant
receives written notice from Plan Administrator or appointee of Plan
Administrator prior to the end of the ninety (90) day period stating that
special circumstances require an extension of the time for decision. Such
extension is not to extend beyond the day which is one hundred eighty (180) days
after the day the claim is filed.  In the case of a claim involving Disability
Retirement Benefits, Plan Administrator will notify the Claimant within the
initial forty-five (45) day period that Plan Administrator needs up to an
additional thirty (30) days to review the Claimant’s claim.  If the Plan
Administrator determines that the additional thirty (30) day period is not
sufficient and that additional time is necessary to review the Claimant’s claim
for Disability Retirement Benefits, the Plan Administrator may notify the
Claimant of an additional thirty (30) day extension.  If Plan Administrator
denies the claim, it must provide to the Claimant, in writing or by electronic
communication:
 
(i)                 The specific reasons for such denial;
 
(ii)               Specific reference to pertinent provisions of this Agreement
on which such denial is based;
 
(iii)             A description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary;
 
(iv)             In the case of any claim involving Disability Retirement
Benefits, a copy of any internal rule, guideline, protocol, or other similar
criterion relied upon in making the initial determination or a statement that
such a rule, guideline, protocol, or other criterion was relied upon in making
the determination and that a copy of such rule will be provided to the Claimant
free of charge at the Claimant’s request; and
 
(v)               A description of the Agreement’s appeal procedures and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial of the appeal of the denial of the benefits claim.
 
(c)            Review Procedures .  A request for review of a denied claim must
be made in writing to Plan Administrator within sixty (60) days after receiving
notice of denial (one hundred eighty (180) days in the case of a claim involving
Disability Retirement Benefits). The decision upon review will be made within
sixty (60) days after Plan Administrator’s receipt of a request for review
(forty-five (45) days in the case of a claim involving Disability Retirement
Benefits), unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than one hundred
twenty (120) days after receipt of a request for review (ninety (90) days in the
case of a claim for Disability Retirement Benefits). A notice of such an
extension must be provided to the Claimant within the initial sixty (60) day
period (the initial forty-five (45) day period in the case of a claim for
Disability Retirement Benefits) and must explain the special circumstances and
provide an expected date of decision.  The reviewer shall afford the Claimant an
opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to Plan
Administrator. The reviewer shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim
regardless of whether the information was submitted or considered in the benefit
determination.  Upon completion of its review of an adverse initial claim
determination, Plan Administrator will give the Claimant, in writing or by
electronic notification, a notice containing:
 
(i)                 its decision;
 
(ii)               the specific reasons for the decision;
 
(iii)             the relevant Agreement provisions on which its decision is
based;
 
(iv)             a statement that the Claimant is entitled to receive, upon
request and without charge, reasonable access to, and copies of, all documents,
records and other information in the Agreement’s files which is relevant to the
Claimant’s claim for benefit;
 
(v)               a statement describing the Claimant’s right to bring an action
for judicial review under Section 502(a) of ERISA; and
 
(vi)             in the case of any claim involving Disability Retirement
Benefits, a copy of any internal rule, guideline, protocol, or other similar
criterion that was relied upon in making the adverse determination on review or
a statement that a copy of the rule, guideline, protocol or other similar
criterion was relied upon in making the adverse determination on review and that
a copy of such rule, guideline, protocol, or criterion will be provided without
charge to the Claimant upon request.
 
            Unless a Claimant voluntarily avails himself or herself of the
procedures set forth in Section 20(g) below, all interpretations, determinations
and decisions of Plan Administrator in respect of any claim shall be made in its
sole discretion based on the applicable Agreement documents and shall be final,
conclusive and binding on all parties.
 
(d)               Calculation of Time Periods . For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Agreement procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
 
(e)                Failure of Agreement to Follow Procedures . If the Agreement
fails to follow the claims procedure required by this Article, a Claimant shall
be entitled to pursue any available remedy under Section 502(a) of ERISA on the
basis that the Agreement has failed to provide reasonable claims procedure that
would yield a decision on the merits of the claim.
 
(f)                Failure of Claimant to Follow Procedures . A Claimant’s
compliance with the foregoing provisions of this Article is a mandatory
prerequisite to the Claimant’s right to commence any legal action with respect
to any claim for benefits under the Agreement.
 
(g)               Arbitration of Claims .  Instead of  pursuing his or her claim
in court, a Participant may voluntarily agree that all claims or controversies
arising out of or in connection with this Agreement shall, subject to the
initial review provided for in the foregoing provisions of this Article, be
resolved through arbitration as provided in this Article. Except as otherwise
provided or by mutual agreement of the parties, any arbitration shall be
administered under and by the Judicial Arbitration & Mediation Services, Inc. (“
JAMS ”), in accordance with the JAMS procedure then in effect. The arbitration
shall be held in the JAMS office nearest to where the Claimant is or was last
employed by Employer or at a mutually agreeable location. The prevailing party
in the arbitration shall have the right to recover its reasonable attorney’s
fees, disbursements and costs of the arbitration (including enforcement of the
arbitration decision), subject to any contrary determination by the arbitrator. 
If the Claimant voluntarily avails himself or herself of the procedures set
forth in this Section 20(g), all determinations of the arbitrators in respect of
any claim shall be final, conclusive and binding on all parties. 
 
21.            Gender and Plural .  All references made and pronouns used herein
shall be construed in the singular or plural, and in such gender as the context
may require.
 
22.            Captions .  The captions of the various provisions shall not be
deemed a part of this Agreement and shall not be construed in any way to limit
the contents hereof but are inserted herein only for reference and for
convenience of the parties. 
 
23.            Governing State Law .  This Agreement may be executed at
different times in different places, but all questions concerning the
construction or validity hereof, or relating to performance hereunder, shall be
determined in accordance with the laws of the Commonwealth of Pennsylvania. 
 
24.            Duplicate Originals .  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and there shall be no
requirement to produce another counterpart.
 
25.            Successors or Assigns .  It is hereby agreed that the terms and
provisions of this Supplemental Retirement Plan shall be binding upon the
successors or assigns of The York Water Company (Employer).
 
26.            Section 409A Compliance . This Agreement is intended to comply
with the requirements of Section 409A of the Code, and shall in all respects be
administered in accordance with Section 409A of the Code.  Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, including the requirement that “specified employees,” as such term is
defined in Section 409A of the Code, may not receive distributions prior to the
end of the six-month period following a Separation from Service.  If a payment
is not made by the designated payment date under the Agreement, the payment
shall be made by December 31 of the calendar year in which the designated date
occurs.  To the extent that any provision of this Agreement would cause a
conflict with the requirements of Section 409A of the Code, or would cause the
administration of the Agreement to fail to satisfy the requirements of Section
409A of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law.  In no event may Employee designate the year of a
distribution.   Notwithstanding anything in the Agreement to the contrary, this
Agreement may be amended by Employer at any time, retroactively if required, to
the extent required to conform the Agreement to Section 409A of the Code.
            IN WITNESS WHEREOF, Employer has caused this Agreement to be
executed by its duly authorized officers, and Employee has hereunto set his hand
and seal as of the day and year first above written.
 
 
 
ATTEST:                                                                     THE
YORK WATER COMPANY
 
 
 
 
 
 
 
                                         
                                          
                                                           
 
Secretary                                                                    
President
 
 
 
 
 
 
 
(SEAL)
 
                       
                                                           
                                                           
 
                                                                                   
Employee
 
 
 

TO WHOM IT MAY CONCERN
 
 
 
I designate the following as my beneficiary for the Supplemental Retirement Plan
of The York Water Company.
 
Name of Beneficiary
 
Primary
 
Name                    
                                                                                                     
 
Address                
                                                                                                     
 
                                                                                                     
 
Relationship         
                                                                                                     
 
 
 
Secondary
 
Name                    
                                                                                                     
 
Address                
                                                                                                     
 
                                                                                                     
 
Relationship         
                                                                                                     
 
 
 
Signed      
                                                                       
 
Date         
                                                                       
 
 
 
Commonwealth of Pennsylvania              )
 
) SS:
 
County of York                                        )
 
 
 
 
 
On this, the _______ day of _______________, 20___, before me a Notary Public,
the undersigned personally appeared, known to me (or satisfactorily proven) to
be the person whose name is subscribed to the within instrument and acknowledged
that he or she executed the same for the purposes therein contained.
 
 
 
In Witness Whereof, I hereunto set my hand and official seal.
 
 
 
 
 
                                                                       
 
 
 
Notary Public
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 10.20
 
 
 
 
 
Name
 
Date Credited
Service Began
 
Normal Monthly Retirement Unit
 
Pre-Retirement Death Benefit
 
Jeffrey R. Hines
 
December 31, 1989
 
120.12
 
3208.33
 
Kathleen M. Miller
 
December 31, 2003
 
116.14
 
6666.70
 
Vernon L. Bracey
 
December 31, 2003
 
122.55
 
6430.66
 
Bruce C. McIntosh
 
December 31, 1998
 
146.20
 
4316.66
 

 
Back to Form 10-K [form10k123108.htm]